DETAILED ACTION
This office action is in response to applicant’s communication dated 1/06/2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2016, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 7, 11, 12, 16, 18 and 19 have been amended.  Claims 1-6 and 9 are canceled.  Claims 7, 8 and 10--20 are pending for consideration in this office action.


Response to Arguments/Comments
103 Rejections
	The amendment is moot in light of a new art and new grounds of rejection due to amended claims.  See below for the new rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 12-14, 16, 17, 19 & 20 are rejected under 35 U.S.C 103 as being obvious over Eisen (WO2018048851A1; hereinafter “Eisen”) in view of Kubo et al. (US20020108039A1; hereinafter: Kubo), and further in view of Mullen et al. (US20120290472A1; hereinafter, “Mullen”).
With respect to claim 7
Eisen teaches the claim limitations of:
a touch screen interface graphically displaying a first location indicator having a first visual characteristic and a second location indicator having a second visual characteristic, wherein the first and second location indicators are simultaneously displayed at different locations on the touch screen interface (see at least [0086] & fig.5, The visual representation 505 of the ;
 
Eisen in view of Mullen do not explicitly disclose, but Kubo teaches:
a transaction card ([0012], Still another object of the present invention is to provide a user authentication card which is placed on a coordinate detector when making an input for user authentication; [0056], The coordinate detector 6 detects a coordinate input from a screen. The screen includes a screen for displaying an image by a CRT or liquid crystal, a screen which includes a surface for detecting the coordinate such as a tablet, and a screen having a touch panel provided on a display unit.);
a body having a first main side and a second main side opposite the first main side, wherein the body is positionable with respect to the touch screen interface ([0300], the front and back sides and the top and bottom of the card 34-1 are automatically arranged in the correct position when the user places the card 34-1 on the screen of the coordinate detector so that the cutout 341 is located at the top right corner of the card 34-1.)
indicia on the body,  the indicia identifying a plurality of apertures through the body ([0061-0062], a card provided with a plurality of discontinuous holes or openings, cutouts or marks , 
wherein each of the plurality of apertures permits a user input by direct physical contact between a user and the touch screen interface ([0122], the coordinates of the four points (1 through 4) are registered as the registered data with respect to the card frame 12, and the coordinates are 10 input by pushing the holes or openings, cutouts or marks of the card frame 12 displayed on the screen 11 of the touch panel at 4 points by the pen.)
wherein the direct physical contact provided through the plurality of apertures permits actuation of corresponding touch locations on the touch screen interface to authenticate a payment transaction ([0063], when the card provided with the plurality of discontinuous holes or openings, cutouts or marks is placed in a specified region on the coordinate detector 6, the coordinate detecting microcomputer 4 may read the coordinates input based on the holes or openings, cutouts or marks. In this case, the CPU 1 compares the read coordinate pattern and registered coordinate patterns, and carry out the authentication based on the compared result.)

provide a secondary authentication for the payment transaction in response to a comparison between the user input to the touch screen interface and predetermined identification data ([0063], when the card provided with the plurality of discontinuous holes or openings, cutouts or marks is placed in a specified region on the coordinate detector 6, the coordinate detecting , wherein the user input indicates at least one of: a position of each of the corresponding touch locations actuated by the user input, and an actuation sequence of the corresponding touch locations actuated by the user input ([0122], the coordinates of the four points (1 through 4) are registered as the registered data with respect to the card frame 12, and the coordinates are 10 input by pushing the holes or openings, cutouts or marks of the card frame 12 displayed on the screen 11 of the touch panel at 4 points by the pen.)

Eisen in view of Kubo do not explicitly disclose, but Mullen teaches:
a client device comprising a card reader ([0079], Mobile device 302 and payment card 304 may each include a contactless communication device (e.g., RFID) that may communicate via a contactless communication channel that may be formed between mobile device 302 and payment card 304 after coming into proximity to one another);
a memory device storing instructions; and one or more processors configured to execute the instructions to: authenticate the payment transaction using the transaction card in response to receiving a primary authentication at an application of the client device, wherein the primary authentication is received at the card reader from an identification chip or a magnetic stripe of the transaction card (see [0079-0080].)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kubo with the teaching of Mullen/Eisen 

With respect to claim 16
Eisen teaches the claim limitations of:  graphically displaying a first location indicator having a first visual characteristic and a second location indicator having a second visual characteristic, wherein the first and second location indicators are simultaneously displayed at different locations on the touch screen interface (see at least [0086] & fig.5, The visual representation 505 of the authentication region may have various graphical shapes or use various images to denote the authentication region on the touch screen. In some embodiments, during an authentication, only one visual representation may be provided to the user for performing authentication touching events……… During authentication, a plurality of visual representations of different shapes 509-1, 509-2 including the pre-select shape (e.g., circle 505) may be displayed to the user; see also [0085], user may be provided with authentication regions in different locations on the touch screen. The locations may be determined by an authentication system.);

Eisen in view of Mullen do not explicitly disclose, but Kubo teaches:  
Providing a body of a transaction card ([0012], Still another object of the present invention is to provide a user authentication card which is placed on a coordinate detector when making an , the body having a first main side and a second main side opposite the first main side, wherein the body is positionable with respect to the touch screen interface of a client device ([0300], the front and back sides and the top and bottom of the card 34-1 are automatically arranged in the correct position when the user places the card 34-1 on the screen of the coordinate detector so that the cutout 341 is located at the top right corner of the card 34-1.)

providing indicia on the first main side of the body, the indicia identifying a plurality of apertures through the body ([0061-0062], a card provided with a plurality of discontinuous holes or openings, cutouts or marks may be placed on the coordinate detector 6, and the coordinate detecting microcomputer 4 may read the input coordinates based on inputs made via the holes or openings, cutouts or marks.  That is, the hole may penetrate the card or, the hole may be a cavity which does not penetrate the card, as long as the coordinate can be specified.), 
receiving, through the plurality of apertures, a user input by direct physical contact between a user and the touch screen interface to actuate corresponding touch locations on the touch screen interface to provide a secondary authentication for the transaction card during the payment transaction  ([0122], the coordinates of the four points (1 through 4) are registered as the registered data with respect to the card frame 12, and the coordinates are 10 input by pushing the holes or openings, cutouts or marks of the card frame 12 displayed on the screen 11 of the touch panel at 4 points by the pen; ([0063], when the card provided with the plurality of discontinuous holes or openings, cutouts or marks is placed in a specified region on the coordinate detector 6, the coordinate detecting microcomputer 4 may read the coordinates input based on the holes or openings, cutouts or marks. In this case, the CPU 1 compares the read coordinate pattern and registered coordinate patterns, and carry out the authentication based on the compared result.)

Eisen in view of Kubo do not explicitly disclose, but Mullen teaches:
a client device comprising a card reader ([0079], Mobile device 302 and payment card 304 may each include a contactless communication device (e.g., RFID) that may communicate via a contactless communication channel that may be formed between mobile device 302 and payment card 304 after coming into proximity to one another);
receiving a primary authentication at an application of the client device to authenticate the transaction card during a payment transaction, wherein the primary authentication is received at the card reader from an identification chip or a magnetic stripe of the transaction card (see [0079-0080].)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kubo with the teaching of Mullen/Eisen as they relate to using capacitive touch screen for authentication.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve the flexibility of authentication through use of multi-touch.

With respect to claim 12
The combination of Eisen, Kubo and Mullen teaches the limitations of claim 7.  Eisen further teaches:
wherein the instructions to authenticate the transaction are further based on a position of the transaction card relative to the first and second location indicators, wherein the transaction is authenticated when the payment transaction card is aligned with the first location indicator and wherein the payment transaction is denied when the transaction card is aligned with the second location indicator ([0087], In some cases, a tactile stylus device may be placed to a visual representation in a designated orientation. For instance, the tactile stylus device may be required be aligned with a shape or indicator of the visual representation; see also [0086], The user may be able to place the tactile stylus token device at any location on the screen to effect authentication. Alternatively, the user may be required to put the tactile stylus token device at a specified location or region on the screen to effect authentication. If the user 

With respect to claim 13
The combination of Eisen, Kubo and Mullen teaches the limitations of claim 12.  Eisen further teaches:
retrieve predetermined input location data associated with the transaction card; and compare the position of each of the corresponding touch locations actuated by the user input to the predetermined input location data ([0054], information about relative locations of the first touching event and second touching event. The detected touching events relative positions may be compared with the known relative positions of the first tactile stylus 303-1 and the second tactile stylus 303-2 for authentication. In other embodiments, the plurality of tactile styluses may comprise different contact areas or any other suitable labels such that the touch screen can distinguish them and recognize each touching event caused by the corresponding tactile stylus.)

With respect to claim 14
The combination of Eisen, Kubo and Mullen teaches the limitations of claim 12.  Eisen further teaches: retrieve an account passcode associated with the transaction card; and compare the actuation sequence of the corresponding touch locations actuated by the user input to the account passcode ([0037], a touching activity of the stylus 101 may correspond to an element of a passcode. In some instances, an element of a passcode may be a digital number, letter, symbol, 

With respect to claim 17
The combination of Eisen, Kubo and Mullen teaches the limitations of claim 16.  Eisen teaches: aligning a registration mark on the body of the transaction card with the first or second location indicators, wherein the transaction is authenticated when the registration mark is aligned with the first location indicator, and wherein the transaction is denied when the registration mark is aligned with the second location indicator ([0087], In some cases, a tactile stylus device may be placed to a visual representation in a designated orientation. For instance, the tactile stylus device may be required be aligned with a shape or indicator of the visual representation; see also [0086], The user may be able to place the tactile stylus token device at any location on the screen to effect authentication. Alternatively, the user may be required to put the tactile stylus token device at a specified location or region on the screen to effect authentication. If the user places the tactile stylus token device outside the specified location or region, the user may not be authenticated.)

With respect to claim 19
The combination of Eisen, Kubo and Mullen teaches the limitations of claim 16.  Kubo further teaches: a memory device storing instructions; and one or more processors configured to execute the instructions to determine whether to provide the secondary authentication of the payment transaction based on a comparison between the user input and predetermined identification data ([0063], when the card provided with the plurality of discontinuous holes or openings, cutouts or marks is placed in a specified region on the coordinate detector 6, the coordinate detecting microcomputer 4 may read the coordinates input based on the holes or openings, cutouts or marks. In this case, the CPU 1 compares the read coordinate pattern and registered coordinate patterns, and carry out the authentication based on the compared result.),
wherein the user input indicates at least one of: a position of each of the corresponding touch locations actuated by the user input, and an actuation sequence of the corresponding touch locations actuated by the user input  ([0122], the coordinates of the four points (1 through 4) are registered as the registered data with respect to the card frame 12, and the coordinates are 10 input by pushing the holes or openings, cutouts or marks of the card frame 12 displayed on the screen 11 of the touch panel at 4 points by the pen.)

With respect to claim 20
The combination of Eisen, Kubo and Mullen teaches the limitations of claim 19.  Eisen further teaches: retrieve predetermined input location data associated with the transaction card; and compare the position of each of the corresponding touch locations actuated by the user input to the predetermined input location data ([0054], information about relative locations of the 

Claims 10-11 & 15 are rejected under 35 U.S.C 103 as being obvious over Eisen (WO2018048851A1; hereinafter, “Eisen”) in view of Kubo et al. (US20020108039A1; hereinafter: Kubo) in view of Mullen et al. (US20120290472A1; hereinafter, “Mullen”), and further in view of Nuthulapati et al. (US20150006376A1; hereinafter, “Nuthulapati”).
With respect to claim 10
The combination of Eisen, Kubo and Mullen teaches the limitations of claim 7.  The combination does not explicitly disclose, but Nuthulapati teaches: the second main side of the body is in direct physical contact with the touch screen interface ([0042], as illustrated in FIG. 3b, user 304g may position the conductive payment device 100 immediately adjacent the conductive payment device positioning area 304e with the rear surface 102b of the card base 102a engaging the touch sensitive display 302.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nuthulapati with the teaching of Kubo/Eisen/Mullen as they relate to using payment device for transaction services.  The claimed invention is merely a combination of old elements, and in the combination each element merely 

With respect to claim 11
The combination of Eisen, Kubo and Mullen teaches the limitations of claim 7.  The combination does not explicitly disclose, but Nuthulapati teaches: at least one of: an identification chip, and a magnetic stripe, wherein the magnetic stripe is disposed along the second main side of the body ([0030], the magnetic strip 112 located on the rear surface 102 b.) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nuthulapati with the teaching of Kubo/Eisen/Mullen as they relate to using payment device for transaction services.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to allow the raised feature to provide sensory feedback to the user, just like Braille characters on a regular credit card.

With respect to claim 15
The combination of Eisen, Kubo and Mullen teaches the limitations of claim 7.  The combination does not explicitly disclose, but Nuthulapati teaches: a mobile device, wherein the touch screen interface is part of the mobile device ([0076], the payment receiving device 1000 is a portable or mobile tablet computer including a touch screen input device that allow the functionality discussed above with reference to the method 200.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nuthulapati with the teaching of Kubo/Eisen/Mullen as they relate to using payment device for transaction services.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to allow the raised feature to provide sensory feedback to the user, just like Braille characters on a regular credit card.

Claim 8 is rejected under 35 U.S.C 103 as being obvious over Eisen (WO2018048851A1; hereinafter, “Eisen”) in view of Kubo et al. (US20020108039A1; hereinafter: Kubo) in view of Mullen et al. (US20120290472A1; hereinafter, “Mullen”), and further in view of Lee (US20110108625A1; hereinafter Lee).
With respect to claim 8
The combination of Eisen, Kubo and Mullen teaches the limitations of claim 7.  The combination does not explicitly disclose, but Lee teaches: a registration mark on the body, the registration mark allowing the transaction card to be positioned with respect to the first and second location indicators on the touch screen interface (see [0044].)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kubo/Eisen with the teaching of Lee as they relate to using a touchscreen device for sensing a payment transaction card.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to enable users configure/retrieve payment card information when the card is placed on a payment receiving device, i.e., touchscreen.

Claim 18 is rejected under 35 U.S.C 103 as being obvious over Eisen (WO2018048851A1; hereinafter, “Eisen”) in view of Kubo et al. (US20020108039A1; hereinafter: Kubo) in view of Mullen et al. (US20120290472A1; hereinafter, “Mullen”), further in view of Os et al. (US20190050867A1; hereinafter “Os”).
With respect to claim 18
The combination of Eisen, Kubo and Mullen teaches the limitations of claim 17. The combination does not explicitly disclose, but Os teaches: displaying a first location indicator in a first position on the touch screen interface for the payment transaction, and wherein displaying the first location indicator in a second position on the touch screen for a second transaction, wherein the first position is different than the second position ([0010], displaying, on the display, an electronic wallet comprising a respective representation of a payment account, wherein the respective representation of the payment account includes first transaction information for a first payment transaction associated with the payment account. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kubo/Eisen/Mullen with the teaching of Os as they relate to using a touchscreen device for sensing a payment transaction card.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve the authentication so as to enable users configure/retrieve payment card information when the card is placed on a payment receiving device, i.e., touchscreen.

Conclusion
THIS ACTION IS MADE Final, necessitated by amendment.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/YIN Y CHOI/Examiner, Art Unit 3685                          
4/1/2021

/JAMES D NIGH/Senior Examiner, Art Unit 3685